Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.  Claim 1 is amended; claim 5 is cancelled; claims 11, 15-17 are withdrawn from consideration as being drawn to non-elected invention; and claim 19 is added.  Accordingly, claims 1-4 and 6-19 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action

Claim Rejections - 35 USC § 103

Claims 1-4, 6-10, 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (WO 2017/032437 A1 with a foreign priority to EP 15002485.9 filed on 8/21/2015).
It is noted that WO 2017/032437 A (WO) is being utilized for date purposes. However, US equivalent for WO, namely, Tan et al (US 2019/0011834 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.

Regarding claim 1, Tan et al disclose in example 1, a photoresist formulation containing cresol novolak resin mixture CNR1 containing 23% cresol novolak resin, 3% by weight of 2-diazo-1-naphthoquinone sulfonate ester of 2,3,4-trihydroxybenzophenone (i.e. both read on aromatic ring compound in present claim 1) and 1-methoxy-2-propyl acetate (i.e. reads on solvent in present claim 1) and fluorinated material D (paragraphs 0088-0089).  The non-ionic fluorosurfactant D contains both polyethylene glycol and 2-(perfluoroalkyl)ethanol derived groups (paragraph 0090) which reads on perfluoroalkyl alcohol in present claim 1.
Tan et al are silent with respect to the amount of fluoro group in the perfluoroalkyl additive, and properties.
However, Tan et al in the general disclosure teach that fluorosurfactants will contain enough fluorine atoms to be effective at lowering the surface tension of water than comparable hydrocarbon surfactants.  Urethane group is –N(R)-CO-O- where R is H, alkyl or aryl (paragraph 0052).  Polyethylene glycol has the form of H-(OCH2CH2)n
Regarding properties, given that fluorosurfactant, of Tan et al, is substantially similar to the additive including perfluoroalkyl alcohol and perfluoroalkyl carboxylic acid of present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the fluorosurfactant, of Tan et al, to have the presently claimed properties (i.e. a surface tension decrease rate of the additive measured according to condition 1 is 0.1% to 30%), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 2, given that fluorosurfactant, of Tan et al, is substantially similar to the additive including perfluoroalkyl alcohol and perfluoroalkyl carboxylic acid of present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the fluorosurfactant, of Tan et al, to have the presently claimed properties (i.e. a surface tension decrease rate of the additive measured according to condition 1 is 1% to 25%), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 3, see 4a to 4c above.
Regarding claim 4, Tan et al teach that perfluoroalkyl group may be a straight chain or branched and may have from 2 to 25 carbon atoms (paragraph 0054).
Regarding claim 6, see example 1, wherein the composition comprises 10 parts of cresol novolak resin mixture CNR1 and 1 part of fluorinated material D (paragraph 0088-0090) which reads on the amount of additive in present claim 6.
Regarding claim 7 and 14, given that composition, of Tan et al, comprise aromatic groups containing compound, organic solvent and an additive having a 
Regarding claims 8 and 18, it is noted that 2,3,4-trihydroxybenzophenone in the ester used in example 1 is represented by formula 
    PNG
    media_image1.png
    76
    146
    media_image1.png
    Greyscale
(i.e. reads on aromatic ring compound including two benzene rings in the structure).
Regarding claim 9, it is noted that 2,3,4-trihydroxybenzophenone in the ester used in example 1 is represented by formula 
    PNG
    media_image1.png
    76
    146
    media_image1.png
    Greyscale
(i.e. reads on aromatic ring compound containing 
    PNG
    media_image2.png
    28
    76
    media_image2.png
    Greyscale
wherein M is carbonyl in present claim 9).
Regarding claim 10, Tan et al teach that cresol novolak resin has a molecular weight as high as 20,000 (paragraph 0038) which overlaps with the weight average molecular weight of aromatic ring compound in present claim 10. It is noted that cresol 
    PNG
    media_image3.png
    129
    299
    media_image3.png
    Greyscale
 (i.e. a polymer containing aromatic rings).
Regarding claim 12, examples of solvents include ethyl acetate and methoxy-2-propyl acetate (paragraph 0059) which reads on propylene glycol monomethyl ether acetate.
Regarding claim 13, see example 1, wherein cresol novolak resin mixture comprises novolak resin and DNQ in amounts of 23% and 3% by weight, respectively.  Hence, aromatic ring containing compound is present in the composition in amounts of about 23% by weight.
Regarding claim 19, see 4a to 4d, 4k and 4l above.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraph 4, of office action mailed 9/21/2021 are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARUNA P REDDY/Primary Examiner, Art Unit 1764